DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 28 April 2022, which papers have been made of record.
Claims 1-3 and 14-19 are currently presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent 6,039,475 to Furukawa et al. (hereinafter “Furukawa”).
Regarding claim 1, Furukawa discloses a method for manufacturing a bearing cage, the method comprising: providing a bearing cage blank (3) made from a metal plate (steel strip 21; see Col. 1, lines 19-24), punching a plurality of first openings (at 5, 6) through the metal plate in a first direction (see embodiment of Fig. 5; punches 14, 15 punch both upwards and downwards with respect to Fig. 5) to form a plurality of snap surfaces (8, 9); and punching a plurality of second openings (4) through the metal plate (3) in a second direction opposite the first direction (with punch 11; see Fig. 1) to form a plurality of pockets (4), the second openings interesting at least two of the first openings (at 5, 6) and removing a body of material from between the at least two of the first openings (see Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa as applied to claim 1.
Regarding claim 2, Furukawa discloses the limitations of claim 1.  The embodiment of Figure. 5 of Furukawa does not explicitly disclose that the cage blank (3) comprises a cylindrical flange extending from a disk shaped wall, however other embodiments of Furukawa teach such geometry.
For example, Figure 7A teaches an embodiment in which the bearing blank includes a bent portion such that the first plurality of openings (8, 9) extend on the bent flange (see Fig. 7A) and the second openings (4) extending through the wall (see Fig. 7A).  While Furukawa Figure 7A does not explicitly disclose the location of the punches, one having ordinary skill in the art would at least reasonably expect that the formation of the respective openings at the different locations on the non-flat blank would reasonably involve applying the punches at those locations.
One having ordinary skill in the art would reasonably expect that the performing the method taught by Furukawa embodiment of Figure 5 using the blank configuration shown in embodiment of Figure 7A would reasonably produce a bearing cage having the recited cylindrical wall and flange, in a predictable manner. (See MPEP 2143(A)). The resulting method would predictably produce a bearing cage shown in Figures 7A and 7B in a predictable manner without modification of the principles of Furukawa Figure 5.  As best understood, the respective punchings would extend through a planar portion and a bent or flanged portion of the blank, meeting the examiner’s best understanding of the claim.
Thus, Furukawa teaches the limitations of claim 2.
Regarding claim 3, Furukawa teaches the limitations of claim 2, however Furukawa does not explicitly disclose that the punching of the plurality of first openings is completed before the punching of the plurality of second openings begins.  However, the MPEP teaches that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (see MPEP 2144.04(IV)(C)).  There being no evidence of record at this time that the order of the punching produces new or unexpected results, the examiner takes the position that it would be obvious to perform the punching of the first openings prior to punching of the second openings.
Thus, Furukawa teaches the limitations of claim 3.
Claim 14
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent 6,039,475 to Furukawa et al. (hereinafter “Furukawa”) in view of Applicant’s Admitted Prior Art (hereinafter the ”AAPA”).
Regarding claim 14, Furukawa discloses a method for manufacturing a bearing cage, the method comprising: providing a bearing cage blank (3) made from a metal plate (steel strip 21; see Col. 1, lines 19-24), punching a plurality of first openings (at 5, 6) through the metal plate in a first direction (see Fig. 5; punches 14, 15 punch both upwards and downwards with respect to Fig. 5) to form a plurality of snap surfaces (8, 9); and punching a plurality of second openings (4) through the metal plate (3) in a second direction opposite the first direction (with punch 11; see Fig. 1) to form a plurality of pockets (4), the second openings interesting at least two of the first openings (at 5, 6) and removing a body of material from between the at least two of the first openings (see Fig. 1); snapping a plurality of rolling elements (2; see Col. 4, lines 10-11) into the pockets (4).
Furukawa does not explicitly disclose placing the bearing cage and rolling elements between a first bearing ring and a second bearing ring.  
The AAPA teaches that it is known in the art of bearing assemblies to provide bearing cages including rolling elements between an inner ring and an outer ring (see Specification at [003]).  
It would have been obvious to one having ordinary skill in the art to modify the method taught by Furukawa to include the step of placing the bearing cage and the rolling elements therein between an inner ring and an outer ring, as taught by the AAPA. (See MPEP 2143(A)). The resulting method would predictably produce a bearing assembly having conventional geometry without modification of the principles of operation of Furukawa.
Thus, the combination of Furukawa and the AAPA teaches the limitations of claim 14.
Regarding claim 15, the combination of Furukawa and the AAPA teaches the limitations of claim 14, and further Furukawa teaches that the punching the plurality of first openings removes a plurality of sections of the metal plate (see Fig. 4; material removed at multiple portions at 8 and 9).
Regarding claim 16, the combination of Furukawa and the AAPA teaches the limitations of claim 14, and further Furukawa teaches that the removed body of material includes a portion of a periphery of the at least two of the first openings (compare Figs. 1 and 4; material removed is located at periphery where first openings are formed).
Regarding claim 17, the combination of Furukawa and the AAPA teaches the limitations of claim 1, and further Furukawa teaches that the first plurality of openings are punched in a radially outward direction and the second plurality of openings are punched in a radially inward direction (Col. 4, line 65 – Col. 5, line 2).  The examiner notes that the respective punchings are performed while the blank is in flat form, and then the blank is rolled.  It would have been within the level of ordinary skill in the art to modify the rolling step to roll the blank in either direction such that the second plurality of openings are punched in a radially outward direction or a radially inward direction without modification of the principles of operation (See MPEP 2144.04(VI)(A)).  The punching of the first openings (using punches 14, 15) occur from both directions, such a plurality of first openings can be defined which are punched in a radially outward direction regardless of the direction of the rolling.
Regarding claim 18, the combination of Furukawa and the AAPA teaches the limitations of claim 1, and further Furukawa teaches that the first plurality of openings are punched in a radially inward direction and the second plurality of openings are punched in a radially outward direction (Col. 4, line 65 – Col. 5, line 2).  The examiner notes that the respective punchings are performed while the blank is in flat form, and then the blank is rolled.  It would have been within the level of ordinary skill in the art to modify the rolling step to roll the blank in either direction such that the second plurality of openings are punched in a radially inward direction or a radially outward direction without modification of the principles of operation (See MPEP 2144.04(VI)(A)).  The punching of the first openings (using punches 14, 15) occur from both directions, such a plurality of first openings can be defined which are punched in a radially inward direction regardless of the direction of the rolling.
Regarding claim 19, the combination of Furukawa and the AAPA teaches the limitations of claim 1, and further Furukawa teaches that the removed body of material includes a portion of a periphery of the at least two of the first openings (compare Figs. 1 and 4; material removed is located at periphery where first openings are formed).
Response to Arguments
Drawings
Applicant’s arguments, see Response, filed 28 April 2022, with respect to the objections to the Drawings have been fully considered and are persuasive.  The objection of 3 February 2022 has been withdrawn. 
The annotated Figure provided in Applicant’s Response at page 5 is suitable to address the outstanding objections.
Information Disclosure Statement
The examiner notes that Applicant has still not filed an IDS.  Applicant is again reminded of the duty of disclosure.
The examiner notes that Applicant has provided, for example, images of dictionary definitions which Applicant presents as evidence to persuade the examiner.  Applicant is again reminded of the duty of disclosure.
Claim Rejections - 35 USC § 112
Applicant’s arguments, see Response, filed 28 April 2022, with respect to the Rejection of claim 4 under 35 USC 112(d) have been fully considered and are persuasive.  The rejection of 3 February 2022 has been withdrawn. 
Claim Rejections - 35 USC § 102
Applicant's arguments filed 28 April 2022 have been fully considered but they are not persuasive.
Claim 1 was previously rejected as anticipated by Furukawa.
Applicant notes that Furukawa teaches forming a bearing cage including punching openings in a strip of metal.  Applicant notes that jigs 14 and 15 are used to deform protrusions 5 and 6.  Applicant asserts “however, the ironing process does not create an opening through the metal plate and is not a punching operation and does not remove material from between two first openings as claimed.”  Applicant asserts that Furukawa thus does not anticipate claim 1.
The examiner respectfully disagrees with Applicant’s conclusion.  Applicant appears to require that the punching process creates an opening “through” the metal plate.  Applicant’s own Figures, with particular reference to Figures 8 and 9, illustrates that the openings need not be through openings.  Furukawa is understood to teach production of an opening (see Fig. 3) and then apply second punching operations with punches 15 and 16 to produce additional openings (see Fig. 5) by punching from opposed sides of the metal blank.
Applicant continues “The rejection of claim 1 refers to Furukawa’s protrusions 5, 6 as ‘first opening.’”
Applicant has misstated the rejection.  Paragraph 18 of the Office Action of 3 February 2022 recites “punching a plurality of first openings (at 5, 6).” Because Furukawa did not describe the removed material in favor of the material which remained, the examiner pointed to the closest reference numerals to point to the location of the openings produced by the punching process.
Applicant next assert “the language of claim 1 requires that the first openings be formed before the second openings”  Applicant contends that “[o]therwise, the second openings cannot intersect two of the first openings and remove a body of material from between at least two of the first openings.”
The examiner respectfully disagrees.  While there is an implied sequence because of the way the claim is written, it is not necessary to form the first openings prior to forming the second openings in order to have two of the first openings intersected by the punching of the second openings.  The examiner notes that claim 3, which ultimately depends from claim 1, recites “wherein the punching of the plurality of first openings is completed before the punching of the plurality of second openings begins.”  This recitation, if taken to narrow and further define claim 1, provides a basis for interpreting claim 1 as not requiring that the punching of the first openings take place before the punching of the second openings.
At page 5 of the Response, Applicant has invited the examiner to explain the rejection. The examiner believes he has done so in the rejection itself, but presents the above response to Applicant’s arguments as further clarification.
Claim Rejections - 35 USC § 103
Applicant's arguments filed 28 April 2022 have been fully considered but they are not persuasive.
Claims 2-4 are rejected over Furukawa.
Applicant notes that the rejection of claim 2 identifies elements 8 and 9 of Furukawa as the cited openings.  Applicant contends that Furukawa identifies these elements as lugs, which cannot be interpreted as an opening.
Applicant’s position that the elements identified are physical structures rather than the absence of structures is well taken.  However, as explained above with respect to claim 1, the examiner notes that Furukawa did not use reference characters for the absence of material, and the examiner cited the nearest reference characters to identify the claimed openings.  The examiner notes that in Figure 7A, a cross sectional view is presented such that the absence of material cannot be pointed to with reference characters.  The examiner maintains that the punching performed on the bearing blank produces an absence of material at reference characters 8 and 9.
Applicant also notes that the rejection “interprets a bent portion of a bearing cage bridge as a ‘flange.’” Applicant states “a bearing cage bridge connecting two bearing cage rings is not a ‘flange’ under any reasonable interpretation of the word ‘flange.’”  Applicant thus concludes that element 7 cited in the Office Action of 3 February 2022 is not a flange.  By way of support, Applicant presents a plurality of dictionary definitions of the term “flange.”
The examiner respectfully disagrees. While Applicant has provided several definitions for the term Flange, Applicant has determined that, of those cited definitions, the term means “a rim or edge projecting at right angles.”  The examiner notes that, despite Applicant’s citation, the term flange can be fairly interpreted as meaning “a projecting flat rim, collar, or rib on an object.”  Regardless, when the bearing ring illustrated in Figure 10 is circular, the deformed “bridge” shown in cross section in Figure 7A projects as a rib from the outer surface of the bearing ring, reading on another conventional definition for flange.
The examiner notes that if Applicant believes the definition of “flange” presented in the Response is supported by the Specification as filed, Applicant is invited to point such support to the examiner.
Claim 14 was previously rejected over the combination of Furukawa and the AAPA.
Applicant asserts that “Claim 14 recites two of the steps of claim 1,” which Applicant asserts are not shown by Furukawa for the reasons presented with respect to claim 1.
The rejection of claim 1 has been maintained, and the rejection of claim 14 is maintained for substantially the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent 11,293,484 to Ishikawa et al. (hereinafter “Ishikawa”) teaches a tapered roller bearing cage having snap surfaces and flanges.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        05/19/2022